SANBORN, Circuit Judge
(dissenting). I am unable to concur in the reversal of the judgment in this case. In my opinion no com-*631patent evidence of the invalidity of the contract evidenced by the two writings was offered, because there was no moral wrong in maintaining the fences, their maintenance was not illegal until the statute forbade it, the statute which denounced the fencing of the government land prescribed other penalties and did not prescribe the invalidity of contracts regarding that fencing as a punishment for its violation, and the courts ought not, in such a case, to affix that additional penalty. Harris v. Runnels, 12 How. 84, 85, 86, 13 L. Ed. 901; Fritts v. Palmer, 132 U. S. 282, 289, 293, 10 Sup. Ct. 93, 33 L. Ed. 317; National Bank v. Matthews, 98 U. S. 621, 629, 25 L. Ed. 188; Logan County Bank v. Townsend, 139 U. S. 67, 76, 11 Sup. Ct. 496, 35 L. Ed. 107; Dunlop, Trustee, v. Mercer (C. C. A.) 156 Fed. 545, 555, and cases there cited, and because in my opinion the legal part may he separated, indeed is separated from the illegal part of the agreement, for Lingle agreed to pay the same rental whether the fences around the government land were ordered and taken down or not, so that in legal effect his contract was to pay the rental specified and for which this suit is brought, for the use of the other land and to maintain the fences around the government land until they were ordered down and then to remove them for the use of that land until the fences were removed.